 Case: 4:19-cv-00112-AGF Doc. #: 57 Filed: 03/11/19 Page: 1 of 5 PageID #: 501



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

DAVID DIXON, et al.,                          )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      Case 4:19-cv-00112-AGF
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
       Defendants.                            )

                            PROPOSED SCHEDULING ORDERS

        The parties hereby submit the following two proposed scheduling orders for proceedings

on Plaintiffs’ Motion for Preliminary Injunction (ECF No. 41). The parties have worked diligently

to produce a preliminary stipulation of facts in this matter and anticipate coming to a final

agreement on that document shortly. The stipulation, however, will not resolve several relevant

factual disputes between the parties. As a result, on March 8, 2019 the parties met and conferred in

order to produce a joint proposed scheduling order regarding discovery and other deadlines related

to the pending motion for preliminary injunction. During the meet and confer, it became apparent

that Plaintiffs and Defendant Judges had a significant disagreement about the scope and timing of

discovery for purposes of the preliminary injunction. In short, Plaintiffs intend to request limited

expedited written discovery and anticipate conducting a 30(b)(6) deposition of the 22nd Judicial

Circuit and factual depositions of the two to three judges that conduct initial appearances and/or

serve as duty judges. Defendant Judges object to the deposition of any judges. City defendants are

agreeable to either schedule, but will request an evidentiary hearing if preliminary relief is to

include releasing prisoners from custody.

       In an effort to move the process forward, despite these disagreements, the parties are

submitting to the Court their competing proposed scheduling orders.

                                            Page 1 of 5
 Case: 4:19-cv-00112-AGF Doc. #: 57 Filed: 03/11/19 Page: 2 of 5 PageID #: 502



                                Plaintiffs’ Proposed Scheduling Order

   1. Plaintiffs shall conduct one 30(b)(6) deposition and two to three fact depositions on or
      before April 5, 2019. Defendants will produce copies of any documents they anticipate
      referring to or relying on in the depositions at least two business days before the scheduled
      deposition. Any documents identified or relied on by a witness during the deposition, that
      were not previously produced, shall be produced to Plaintiffs within three working days
      after the deposition.

   2. The parties shall circulate any declarations of expert witnesses on or before April 5, 2019.
      Depositions of any expert witnesses shall be completed on or before April 12, 2019.

   3. The parties shall provide to the Court no later than April 19, 2019 a joint stipulation of
      uncontested facts, a list of all witnesses and a short synopsis of the subject matter of their
      expected testimony, a list of all discovery responses and portions of depositions to be
      offered into evidence, proposed findings of fact and conclusions of law, and trial brief if
      requested by the Court.

   4. Plaintiffs recommend the Court set a hearing during the week of April 22, 2019. Plaintiffs
      anticipate that such a hearing would last no longer than three days, but hope that discovery
      will allow the parties to make further stipulations of fact that may result in a shorter hearing.


       Although Plaintiffs believe the expedited discovery schedule above is reasonable, should
   the Court instead adopt Defendants’ Proposed Scheduling Order and limitations on discovery,
   Plaintiffs request the Court set a hearing during the week of April 8, 2019.


                              Defendants’ Proposed Scheduling Order

    The Judge Defendants object to the Plaintiffs’ proposed discovery schedule. Plaintiffs’ request
for the depositions of state Judges is wholly inappropriate and reflects the intrusion into pending
state criminal cases that warrants Younger abstention in this case. Plaintiffs’ proposal of
simultaneous expert disclosures is likewise inappropriate; Defendants’ experts, if any, should be
disclosed only after Plaintiffs have disclosed their experts. The Judge Defendants propose
resolving the preliminary-injunction motion based on written submissions and oral argument—in
particular, submission of the preliminary injunction motion based on expedited documentary
discovery, stipulated facts, affidavits, expert depositions, briefs, and oral argument, rather than live
testimony—as the most efficient and expeditious manner to resolve the motion. The Judge
Defendants propose the following schedule:


   1. Expedited limited document discovery, consisting only of Requests for Production of
      Documents, to be concluded within two weeks of the date of this joint proposed
      scheduling order, i.e., by March 25, 2019.

                                              Page 2 of 5
Case: 4:19-cv-00112-AGF Doc. #: 57 Filed: 03/11/19 Page: 3 of 5 PageID #: 503



 2. Plaintiffs’ expert disclosures, if any, to be made on or before March 27, 2019. Plaintiffs’
    experts to be available for deposition between March 27 and April 5, 2019.
 3. Defendants’ expert disclosures, if any, to be made on or before April 8,
    2019. Defendants experts to be available for deposition between April 8 and April 17,
    2019.
 4. The parties shall provide to the Court by April 19, 2019, a joint stipulation of uncontested
    facts, proposed findings of fact and conclusions of law, and a trial brief.
 5. Hearing to consist of oral arguments on the briefs and written submissions to be set during
    the week of April 22 or thereafter, at the Court’s convenience


    March 11, 2019                        Respectfully Submitted,

                                         ARCHCITY DEFENDERS, INC.

                                         /s/Jacqueline Kutnik-Bauder
                                         Blake A. Strode (MBE #68422MO)
                                         Michael-John Voss (MBE #61742MO)
                                         Jacqueline Kutnik-Bauder (MBE # 45014MO)
                                         Sima Atri (MBE #70489MO)
                                         John M. Waldron (MBE #70401MO)
                                         440 N. 4th Street, Suite 390
                                         Saint Louis, MO 63102
                                         855-724-2489
                                         314-925-1307 (fax)
                                         bstrode@archcitydefenders.org
                                         mjvoss@archcitydefenders.org
                                         jkutnikbauder@archcitydefenders.org
                                         satri@archcitydefenders.org
                                         jwaldron@archcitydefenders.org

                                         INSTITUTE FOR CONSTITUTIONAL
                                         ADVOCACY AND PROTECTION

                                         /s/ Seth Wayne
                                         Seth Wayne (D.C. Bar No. 888273445,
                                         Federal Bar No. 888273445) (admitted pro hac vice)
                                         Robert Friedman (D.C. Bar No.1046738,
                                         Federal Bar No. 5240296NY) (admitted pro hac
                                         vice)
                                         Institute For Constitutional
                                         Advocacy and Protection
                                         Georgetown University Law Center
                                         600 New Jersey Ave. NW
                                         Washington, D.C. 20001
                                         Tel: 202-662-9042

                                         Page 3 of 5
Case: 4:19-cv-00112-AGF Doc. #: 57 Filed: 03/11/19 Page: 4 of 5 PageID #: 504



                                  sw1098@georgetown.edu
                                  rdf34@georgetown.edu
                                  nr537@georgetown.edu

                                  ADVANCEMENT PROJECT

                                  /s/ Thomas B. Harvey
                                  Thomas B. Harvey (MBE #61734MO)
                                  1220 L Street, N.W., Suite 850
                                  Washington, DC 20005
                                  Tel: (202) 728-9557
                                  Fax: (202) 728-9558
                                  tharvey@advancementproject.org

                                  CIVIL RIGHTS CORPS

                                  /s/ Alec Karakatsanis
                                  Alec Karakatsanis D.C. Bar No. 999294 (pro hac
                                  vice application forthcoming)
                                  910 17th Street NW, Suite 200
                                  Washington, DC 20006
                                  Tel: 202-599-0953
                                  Fax: 202-609-8030
                                  alec@civilrightscorps.org
                                  Attorneys for Plaintiffs

                                  ERIC S. SCHMITT,
                                  Attorney General

                                  /s/ Robert J. Isaacson
                                  D. John Sauer, #58721
                                  Solicitor General
                                  Robert Isaacson, #38361
                                  Assistant Attorney General
                                  Peter T. Reed, #70756
                                  Deputy Solicitor General
                                  Post Office Box 861
                                  St. Louis, MO 63188
                                  Tel: (314) 340-7960
                                  Fax: (314) 340-7029
                                  Attorneys for Defendants Burlison, Hogan, Roither,
                                  and McCarthy

                                  JULIAN L. BUSH
                                  CITY COUNSELOR



                                  Page 4 of 5
Case: 4:19-cv-00112-AGF Doc. #: 57 Filed: 03/11/19 Page: 5 of 5 PageID #: 505



                                  /s/ Robert H. Dierker
                                  Robert H. Dierker 23671MO
                                  Associate City Counselor
                                  1200 Market St.
                                  City Hall, Rm 314
                                  St. Louis, MO 63103
                                  314-622-3361
                                  Fax 314-622-4956




                                  Page 5 of 5
